Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Panyard (US Patent No. 6,264,534) in view of Bonnet (US 2016/0039067). 
Regarding claim 1, Panyard discloses an automatic wet sanding apparatus (includes items 12, 22, 24, 26, 27, 28, 29, 30, 32, 34, 36; figure 4 below) that performs automatic wet sanding (apparatus includes passage 63 which supplies aerated water; column 3,lines 60-62) in which sandpaper is pressed against a painted surface of a painted object that has been painted and the sandpaper is moved with water flowing between the sandpaper and the painted surface to sand down the painted surface (column 2, lines 14-25), 

    PNG
    media_image1.png
    347
    616
    media_image1.png
    Greyscale

Figure 4 of Panyard. 
the automatic wet sanding apparatus comprising an automatic wet sanding unit (includes items 22, 24, 26, 27, 28, 29; figure 4), wherein: 
the automatic wet sanding unit includes a metal disc (item 22, figure 3) and a cushion pad (item 52, figure 3) which moves integrally with the disc and is made of a soft material (item 52 is a resilient foam pad; figure 3, lines 35-36) and on which the sandpaper is detachably mounted (item 22 is connected with item 52 during use; figures 3 and 4); 
an outer circumferential end of the disc is located on an outer circumferential side relative to a position of an outer circumferential end of a paper mounting surface of the cushion pad on which the sandpaper is mounted.
Panyard does not explicitly disclose a paper peeling unit, wherein the paper peeling unit includes a clamping shaft and a clamping hook disposed close to an outer circumferential surface of the clamping shaft, and is configured such that the sandpaper is removed from the cushion pad as the automatic wet sanding unit is moved with the sandpaper caught between the clamping shaft and the clamping hook; and the clamping hook has a leading end surface that faces an outer circumferential surface of the cushion pad, and the leading end surface is shaped such that, in a paper peeling step by the paper peeling unit, the leading end surface comes into contact with the outer circumferential end of the disc before coming into contact with the outer circumferential surface of the cushion pad, or comes into contact with the outer circumferential end of the disc at the same time as coming into contact with the outer circumferential surface of the cushion pad.
However, Bonnet teaches an automatic sanding apparatus comprising a sanding unit including a metal disc and motor-driven plate, and a paper peeling unit (item 400, figures 1 and 8) configured for changing the metal disc precisely and autonomously. The paper peeling unit includes a clamping shaft (item 410, figure 8 below)  and a clamping hook  (item 412, figure 8) disposed close to an outer circumferential surface of the clamping shaft (according to The Free Dictionary, “circumferential” pertains to the periphery or circumference of an object or body; therefore, the hook 412 is close to a right outward surface of clamping shaft 410, designated in annotated figure 8 below), and 
is configured such that the sandpaper is removed from the cushion pad as the automatic wet sanding unit is moved with the sandpaper caught between the clamping shaft and the clamping hook (when clamping hook 412 clamps down on sandpaper 10, the sandpaper is between clamping shaft 410 and hook 412; annotated figures 1 and 8 below); and 
the clamping hook has a leading edge surface (designated in annotated figure 1 below) that faces an outer circumferential surface of the cushion pad (leading edge faces outer surface of cushion pad 116 in Bonnet which corresponds to the outer circumferential surface on cushion pad 52 in Panyard, which is the outer right edge in view of figure 3 of Panyard), and the leading end surface is shaped such that, in a paper peeling step by the paper peeling unit, the leading end surface comes into contact with the outer circumferential end of the disc before coming into contact with the outer circumferential surface of the cushion pad (leading edge surface of clamping hook 412 in Bonnet comes into contact with outer circumferential edge of metal disc 22 in Panyard before coming into contact with cushion pad 52 since metal disc 22 extends past cushion pad edge and the clamping hook 412, corresponding to clamping hook from Bonnet, does not clamp down to grasp metal disc until paper peeling unit is in contact with metal disc, figure 8 of Bonnet below).

    PNG
    media_image2.png
    401
    524
    media_image2.png
    Greyscale

Annotated Figure 1 of Bonnet. 


    PNG
    media_image3.png
    282
    660
    media_image3.png
    Greyscale

Annotated Figure 8 of Bonnet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic wet sanding apparatus as disclosed in Panyard to include a paper peeling unit comprising the above features, as taught in Bonnet, for the purpose of automating repetitive tasks such as changing the abrasive (sanding) disc and thereby, permitting multiple changes of abrasive discs, enabling the sanding of parts of large dimensions (Bonnet, paragraphs 0075-0076).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Panyard (US Patent No. 6,264,534) in view of Bonnet (US 2016/0039067) and further in view of Lanzer (US Patent No. 5,377,455). 
Regarding claim 3, Panyard as modified discloses the automatic wet sanding apparatus as claimed in claim 1, but does not explicitly disclose wherein the leading end surface of the clamping hook has, at an end closer to the clamping shaft, a notch that is formed by making a cut in such a direction as to be recessed from the cushion pad in a state where the leading end surface of the clamping hook is in contact with the outer circumferential surface of the cushion pad.
However, Lanzer discloses an automatic sanding apparatus comprising an automatic sanding unit and a paper peeling unit (item 70, figures 12-14) wherein the paper peeling unit includes a clamping shaft (defined as pivot point of item 70) and a clamping hook (defined as top piece of item 70), wherein a leading end surface of the clamping hook has, at an end closer to the clamping shaft, a notch (defined as the v-shaped cut on inner surface of one of the clamping hooks on item 70; figures 12-14) that is formed by making a cut in such a direction as to be recessed from the cushion pad (the v-shaped cut is inwardly cut into clamping hook therefore, recessed from cushion pad) in a state where the leading end  surface of the clamping hook is in contact with the outer circumferential surface of the cushion pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping hook within the paper peeling unit disclosed in Bonnet to include a notch that is formed by making a cut in such a direction as to be recessed from the cushion pad, as taught in Lanzer, for the purpose of improving the grip on the clamping hook and avoiding any slippage of the metal disc once the leading edge surface comes in contact with the cushion pad. 

    PNG
    media_image4.png
    561
    530
    media_image4.png
    Greyscale

Figure 12 of Lanzer. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the closest prior art of record, Panyard (US Patent No. 6,264,534) in view of Bonnet (US 2016/0039067) and further in view Marton (US 2012/0276824), discloses the automatic wet sanding apparatus according to claim 1, wherein an inclination angle of the leading end surface of the clamping hook is set to be equal to an inclination angle of the outer circumferential surface of the cushion pad in the automatic wet sanding unit that has moved to the paper peeling unit in the paper peeling step (corresponding to inclination angle of the leading edge surface of the clamping hook 412 in Bonnet; the inclination angle of this clamping hook 412 is equal to angle on cushion pad once the clamping hook 412 clamps down to peel off sandpaper during the paper peeling step). Panyard in view of Bonnet does not explicitly disclose the outer circumferential surface of the cushion pad is formed by a sloping surface that slopes toward an inner circumferential side while extending toward the paper mounting surface. 
Though Marton discloses a cushion pad and metal disc wherein the cushion pad has a curved inward outer surface (i.e. partially sloped inward; figure 24), the inwardly curved cushion pad would result in a different configuration and ultimately lead to a different functional structure of Bonnet. Therefore, Panyard, alone or in further combination, does not teach, suggest, or make obvious the outer circumferential surface of the cushion pad is formed by a sloping surface that slopes toward an inner circumferential side while extending toward the paper mounting surface, as required by the claim and in combination with all additional elements of the claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beaudoin (US 2004/0048549) discloses a device for removing an abrasive disc from a rotary sander. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 6:30a.m.-2:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/             Examiner, Art Unit 3723                                                                                                                                                                                           
/JOEL D CRANDALL/             Examiner, Art Unit 3723